Case 0:20-cv-61229-RAR Document 11 Entered on FLSD Docket 08/24/2020 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


  JOE ALCIDES RODRIGUEZ,
                                                          CASE NO.: NO.: 0:20-CV-61229-RAR
          Plaintiﬀ,

  vs.
                                                          JURY TRIAL DEMANDED
  SONIA QUIÑONES, in her oﬃcial
  Capacity as Chief of the Hallandale Beach
  Police Department, and Oﬃcer MATTHEW
  CASEY
  Individually.

        Defendants.
  ___________________________________/

                                  SECOND AMENDED COMPLAINT

          Plaintiﬀ Joel Alcides Rodriguez (“Rodriguez”), sues Defendants Sonia Quiñones in her

  oﬃcial capacity as Chief of the Hallandale Beach Police Department (“Quiñones” or “Chief of

  Police” or “Hallandale Police”), and Oﬃcer Matthew Casey (“Casey”), individually and, in

  support thereof, alleges the following:

                                            INTRODUCTION

          1.          This action is brought to redress violations of federally protected constitutional

  rights pursuant to 42 U.S.C. §1983, the Fourth Amendment of the United States Constitution, and

  the laws of the State of Florida.

                                                PARTIES

          2.          Plaintiff Rodriguez is an individual who resides in Hollywood, Florida and is

  subject to the jurisdiction of this Court.




                                                                                                      1
Case 0:20-cv-61229-RAR Document 11 Entered on FLSD Docket 08/24/2020 Page 2 of 9



         3.        Defendant Quiñones is the Chief of the Hallandale Police Department. In this

  cause, Defendant Quiñones acted through her capacity as Chief of the Hallandale Police

  Department by and through her agents and employees, including but not limited to Casey.

         4.        At all times material, Defendant Casey was acting under color of law as an

  employee or agent of Defendant Chief of Police.

                                   JURISDICTION AND VENUE

         5.        This Court has jurisdiction pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1343.

         6.        This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367(a) over the

  state law claims asserted herein which are so related to the federal claims that they form part of

  the same case of controversy.

         7.        Venue is proper in this District under 28 U.S.C. § 1391(b), because a substantial

  part of the events or omissions giving rise to the claim occurred in this District.

                 FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS

         8.        In the afternoon of June 23, 2016, Rodriguez had a disagreement with his

  girlfriend. After the dispute, she left the apartment and did not return that day. The apartment is

  located on the second floor of their apartment building. The apartment building is located in 321

  NE 1st Court, Apartment Number 212 Hallandale, FL, 33039.

         9.        A few moments after his girlfriend left, Rodriguez heard people knocking on his

  door. Rodriguez opened the door and greeted the defendant, Officer Casey. Rodriguez asked Casey

  what he needed, and Casey asked Rodriguez to step outside of his apartment.

         10.       Speaking with Casey while the door was open, Rodriguez asked Casey why

  Casey was asking him to step outside of his apartment. Casey told Rodriguez that he needed to

  talk to him.




                                                                                                   2
Case 0:20-cv-61229-RAR Document 11 Entered on FLSD Docket 08/24/2020 Page 3 of 9



         11.       Rodriguez told Casey that he had no problem talking with Casey, but that he could

  talk to Casey from the door while he was standing inside of his apartment.

         12.       Casey continued to ask Rodriguez to step outside of his apartment. Rodriguez

  replied that he felt more comfortable speaking to Casey from where he was standing. There were

  no obstacles or barriers impeding the two from communicating because the door was ajar.

         13.       Five to eight minutes later, after Casey persistently asked Rodriguez to leave his

  apartment, Casey said that “he had had enough” and, without consent, came inside Rodriguez’s

  home. Then, Casey told Rodriguez to put his hands behind his back and Rodriguez complied.

  Without warning, Casey violently punched Rodriguez’s head and body while inside of Rodriguez’s

  apartment. Casey then forcibly took Rodriguez out of his apartment, and forcefully twisted his arm

  hard, high up towards the back of his head, pulled him and took him to a secluded area of the

  apartment complex. Once Casey was in a private area, Casey slammed Rodriguez against a

  concrete wall and dragged him down a flight of stairs.

         14.       After Rodriguez was dragged to the first floor, other officers arrived at the scene.

  Alarmed, Rodriguez’s neighbors came out of their apartments. Casey dragged Rodriguez to his

  truck. Rodriguez was shirtless because he was forcibly removed from his home. As Rodriguez got

  close to Casey’s police truck, Casey slammed Rodriguez onto the hood of his truck. The hood of

  Casey’s truck was so hot that Rodriguez’s body bounced right back. Casey slammed him again,

  so hard that Rodriguez’s face broke the side window and went through it. Then, Casey grabbed

  Rodriguez again and slammed him onto the hot pavement.

         15.       Desperate, Rodriguez yelled and said, among other things: “I am a former United

  States Marine, call the sergeant and get off me.”




                                                                                                     3
Case 0:20-cv-61229-RAR Document 11 Entered on FLSD Docket 08/24/2020 Page 4 of 9



         16.       Rodriguez remained on the floor for a while until the sergeant finally came. The

  sergeant told Casey to get away from Rodriguez. The sergeant then turned to Rodriguez and told

  him he would help him up, but given the circumstances, Rodriguez refused. Due to Casey’s violent

  attack, Rodriguez was bleeding profusely from his chin and forehead. Casey scratched Rodriguez’s

  skin, causing him to bleed from numerous places on his body. Further, Rodriguez’s skin was burnt

  because of the heat of Casey’s hood and the hot pavement.

         17.       Moments later, an ambulance came in, and a female officer helped Rodriguez get

  into the ambulance. The ambulance took Rodriguez to Memorial Regional Hospital. After

  approximately three hours, receiving several stitches in his face, and other treatment, Rodriguez

  was taken to the Hallandale Beach Police Department. The Police Department did not charge

  Rodriguez with any domestic violence counts. Rather he was charged with “resisting arrest,”

  “criminal mischief,” and “damaging property.”

         18.       Rodriguez’s incident does not appear to be an isolated one. On information and

  belief, this is the customary practice of the Hallandale Police overseen by Quiñonez (and others

  before her). In fact, the Hallandale Police has a long history of controversial shootings, beatings,

  and huge payouts to victims of police brutality.

         19.       Moreover, there were around five other officers who either contributed to or did

  absolutely nothing other than casually observe the beating, or to prevent Casey from violently

  abusing Rodriguez. This further corroborates the normalcy of the abuse endured by Rodriguez. To

  officers in the Hallandale Police Department. beating a citizen absent probable cause is typical

  practice.

                   COUNT I—EXCESSIVE AND UNREASONABLE FORCE
                                  42 U.S.C. §1983

         20.       Plaintiff incorporates paragraphs 1 through 19 fully in this Count.



                                                                                                    4
Case 0:20-cv-61229-RAR Document 11 Entered on FLSD Docket 08/24/2020 Page 5 of 9



         21.       This is a cause of action for depravation of constitutional rights within the

  meaning of 42 U.S.C. §1983.

         22.       While Defendant Casey was acting under authority of the State of Florida and

  under color of law as a police officer in the employ of Defendant Chief of Police, Casey deprived

  Rodriguez of his constitutional right to be free from the excessive use of force under the Fourth

  Amendment, within the meaning of 42 U.S.C. §1983.

         23.       Specifically, Defendant Casey used unreasonable and excessive force when he:

  (1) pulled Rodriguez’s arm excessively towards the back of his head, (2) slammed Rodriguez

  against a wall, (3) dragged Rodriguez through the stairs, (4) slammed Rodriguez’s body on a hot

  SUV hood, (5) slammed Rodriguez’s body and face through an SUV’s glass and thereby broke it

  and (6) slammed Rodriguez’s shirtless body on the hot pavement.

         24.       Casey’s excessive and unreasonable force inflicted numerous physical and mental

  injuries on Rodriguez including but not limited to bruises, contusions, and lacerations.

         25.       As a direct and proximate result of the above-mentioned unconstitutional acts of

  Casey, Rodriguez suffered, and continues to suffer, mental anguish, loss of capacity of enjoyment

  of life, physical injury, personal humiliation, and loss of his freedom and civil rights. Moreover,

  he was brought into public scandal with great humiliation, suffered loss of income, endured mental

  suffering, and damage to his reputation.

         WHEREFORE, based on the allegations on this Count I Rodriguez requests:

         (a) Judgment for compensatory damages in excess of $15,000;

         (b) Judgment for exemplary damages;

         (c) Cost of suit;

         (d) Reasonable attorney’s fees, pursuant to 42 U.S.C. §1988;




                                                                                                   5
Case 0:20-cv-61229-RAR Document 11 Entered on FLSD Docket 08/24/2020 Page 6 of 9



           (e) Trial by jury as to all issues so triable; and

           (f) Such other relief as this Honorable Court may deem just and appropriate.


      COUNT II – FOURTH AMENDMENT FALSE ARREST/UNLAWFUL SEIZURE
                             42 U.S.C. §1983

           26.       Plaintiff incorporates the allegations in paragraphs 1 through 19 fully in this

  Count.

           27.       This is an action for depravation of Rodriguez’s constitutional rights within the

  meaning of 42. U.S.C §1983.

           28.       While Casey was acting under authority of the State of Florida and under color

  of law as a police officer in the employ of Chief of Police, Casey violated Rodriguez of his

  constitutional right not to be deprived of liberty and to be free from unlawful or unreasonable

  search and/or seizure under the Fourth Amendment, within the meaning of 42 U.S.C. §1983.

           29.       Specifically, Defendant Casey unlawfully and unreasonably searched and/or

  seized Rodriguez by entering in his house without authorization, seizing his body, detaining him,

  and continuing to detain him absent reasonable suspicion or probable cause that any crime was

  being committed, thereby inflicting numerous physical and mental injuries and damages upon

  Rodriguez, including but not limited to bruises, contusions, and lacerations.

           30.       At no point, did Casey have a warrant to enter Rodriguez’ home.

           31.       At no point did Rodriguez authorize Casey to enter his home.

           32.       Casey did not have and could not have had reasonable suspicion that a crime was

  being committed since Rodriguez’s girlfriend was not in the house at the time Casey arrived. Casey

  knew this. In fact, Rodriguez was never charged with a domestic violence related offence. Rather,

  Rodriguez was charged with offenses that were caused by Casey.




                                                                                                    6
Case 0:20-cv-61229-RAR Document 11 Entered on FLSD Docket 08/24/2020 Page 7 of 9



           33.       As a direct and proximate result of the above-mentioned unconstitutional acts of

  Casey, Rodriguez suffered, and continues to suffer, mental anguish, loss of capacity of enjoyment

  of life, physical injury, personal humiliation, and loss of his freedom and civil rights. Moreover,

  he was brought into public scandal with great humiliation, suffered loss of income, endured mental

  suffering and damage to his reputation.

           WHEREFORE, based on the allegations on this Count I Rodriguez requests:

           (g) Judgment for compensatory damages in excess of $15,000;

           (h) Judgment for exemplary damages;

           (i) Cost of suit;

           (j) Reasonable attorney’s fees, pursuant to 42 U.S.C. §1988;

           (k) Trial by jury as to all issues so triable; and

           (l) Such other relief as this Honorable Court may deem just and appropriate.

                                        COUNT III – TRESPASS

           34.       Plaintiff incorporates the allegations in paragraphs 1 through 19 fully in this

  Count.

           35.       This is an action for trespassing.

           36.       Rodriguez was in possession of the subject property.

           37.       Casey without authorization from Rodriguez entered Rodriguez’s property.

           38.       As a direct and proximate result of Casey’s trespass, Rodriguez suffered, and

  continues to suffer, mental anguish, loss of capacity of enjoyment of life, physical injury,

  humiliation personally, and loss of his freedom and civil rights. Moreover, he was brought into

  public scandal with great humiliation, suffered loss of income, endured mental suffering and

  damage to his reputation.




                                                                                                   7
Case 0:20-cv-61229-RAR Document 11 Entered on FLSD Docket 08/24/2020 Page 8 of 9



         WHEREFORE, based on the allegations on this Count I Rodriguez requests:

         (m) Judgment for compensatory damages in excess of $15,000;

         (n) Cost of suit;

         (o) Trial by jury as to all issues so triable; and

         (p) Such other relief as this Honorable Court may deem just and appropriate.

                                   DEMAND FOR JURY TRIAL

  Plaintiﬀ demands a trial by jury on all claims so triable.

  Dated: August 24, 2020

                                                         Respectfully submitted,


                                                         Eduardo A. Maura, Esq.
                                                         Luis F. Quesada, Esq.
                                                         Attorneys for Plaintiﬀ
                                                         Ayala Law, P.A.
                                                         1390 Brickell Ave, Ste 335
                                                         Miami, FL 33131
                                                         Telephone: 305-570-2208
                                                         Email: eayala@ayalalawpa.com

                                                         By: /s/ Eduardo A. Maura
                                                                 Eduardo A. Maura
                                                                 Florida Bar No. 91303


                                                         Jorge Garcia-Menocal, Esq.
                                                         Attorney for Plaintiﬀ
                                                         Garcia Menocal, Pastori & Irias LLP
                                                         368 Minorca Ave
                                                         Coral Gables, Florida 33134
                                                         Telephone: 305-400-9652
                                                         Email: jgm@gmilaw.com

                                                         By: /s/ Jorge G. Menocal
                                                                 Jorge G. Menocal
                                                                 Florida Bar No. 17990




                                                                                               8
Case 0:20-cv-61229-RAR Document 11 Entered on FLSD Docket 08/24/2020 Page 9 of 9



                                CERTIFICATE OF SERVICE

  I certify that a copy of this document was filed using the CM/ECF filing system on August 24,
  2020, which will electronically serve the same upon counsel for Defendant Quinonez.

                                                    By: /s/ Eduardo A. Maura
                                                            Eduardo A. Maura




                                                                                             9
